266 F.2d 957
UNITED STATES of America ex rel. TIE SING ENG, Relator-Appellant,v.P. A. ESPERDY, as District Director of the Immigration Service for the District of New York, Respondent-Appellee.
No. 303.
Docket 25410.
United States Court of Appeals Second Circuit.
Argued May 13, 1959.
Decided June 1, 1959.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Abraham Lebenkoff, Stuart Wadler and Jules E. Coven, New York City, of counsel, for appellant.
Arthur H. Christy, U. S. Atty., New York City, Roy Babitt, Sp. Asst. U. S. Atty., New York City, of counsel, for appellee.
Before SWAN, HINCKS, and MOORE, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion below, United States ex rel. Tie Sing Eng v. Murff, D.C., 165 F. Supp. 633.